Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1--20 are pending in the instant office action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1-7,   drawn to variant of a parent polypeptide which is optionally  a hexose transporter, wherein the variant comprises an amino acid sequence which, when aligned with the amino acid sequence of SEQ ID NO: 1, comprises a substitution of amino acids N376 and T89, the positions of said amino acids being defined with reference to the amino acid sequence of SEQ ID NO: 1.
II, claim(s) 8-12, drawn to    nucleic acid sequence encoding the variant according to claim 1,  vector, host cell expressing said nucleic acid further  the host cell comprise one or more genes encoding an L-arabinose isomerase (E.C. 5.3.1.4; araA); one or more genes encoding an L-ribulokinase (E.C. 2.7.1.16; araB); and one or more genes encoding an L-ribulose-5-P-4-epimerase (E.C. 5.1.3.4; araD.	
	Group III, claim(s) 8-11, 13, drawn to    nucleic acid sequence encoding the variant according to claim 1,  vector, host cell expressing said nucleic acid further  the host cell comprise one or more genes encoding further comprising one or more gene encoding a xylose isomerase (EC 5.3.1.5) optionally such as xylA and one or more gene encoding a xylulose kinase (E.C. 2.7.1.17) optionally such as XKS1.

Group IV, claim(s) 11, 14-16, drawn to  recombinant yeast expressing   nucleic acid sequence encoding the variant according to claim 1 and  further  comprise overexpression of one or more genes of [[the]]a non-oxidative branch of [[the]]a pentose phosphate pathway.
Group V, claim(s) 17-18, drawn to  method of designing a variant sequence of a parent polypeptide sequence, which method comprises:a)    selecting a parent polypeptide sequence, optionally a parent polypeptide with an amino acid sequence according to SEQ ID NO: 1;b)    substituting [[in]] said polypeptide sequence amino acids N376 and T89, the position of said amino acids being defined with reference to SEQ ID NO: 1..
 Group VI, claim(s)  19-20, drawn to  Process for the production of ethanol comprising:

-    fermenting a composition comprising a lignocellulosic biomass, optionally in particular comprising glucose and arabinose, optionally also comprising galactose, under anaerobic conditions in the presence of a recombinant yeast according to claim 11; and -    recovering the ethanol.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a   hexose transporter protein variant having  substitutions at position T89 and  N376 as disclosed in claim 1. This technical feature  of claim 1 is not a special technical feature as it does not make a contribution over the prior art as the  WO2014/195520 ( see IDS); (cited on IDS)  teach hexose transporter protein variant having  substitutions at position T89 and  N376.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MOHAMMAD Y MEAH/Examiner, Art Unit 1652